UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2008 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period to Commission file number: 000-52544 Aspen Diversified Fund LLC (Exact name of registrant as specified in its charter) Delaware 32-0145465 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 1230 Peachtree Street, N.E. Suite 1750 Atlanta, Georgia 30309 (Address of principal executive offices) (404) 879-5126 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ý Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. o Large Accelerated Filer o Accelerated Filer ý Non-Accelerated Filer o Small Business Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). o Yes ý No i Table of Contents PART I – FINANCIAL INFORMATION Page No. Item 1 Financial Statements Statements of Assets and Liabilities as of March 31, 2008 and December 31, 2007 1 Statements of Operations 2 Statements of Changes in Net Assets for the three months ended March 31, 2008 and 2007 3 Statements of Cash Flows for the three months ended March 31, 2008 and 2007 4 Notes to Financial Statements 5 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3 Quantitative and Qualitative Disclosures about Market Risk 10 Item 4 Controls and Procedures 11 PART II – OTHER INFORMATION Page No. Item 1 Legal Proceedings 11 Item 1A Risk Factors 11 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3 Defaults Upon Senior Securities 12 Item 4 Submission of Matters to a Vote of Security Holders 12 Item 5 Other Information 13 Item 6 Exhibits 13 ii PART I – FINANCIAL INFORMATION Item 1.Financial Statements. Aspen Diversified Fund LLC Statements of Assets and Liabilities as of March 31, 2008 and December 31, 2007 March 31, December 31, 2008 2007 (Unaudited) (Audited) ASSETS Investments in investment funds–at fair value–Note B (cost: $78,561,295 and $75,148,450 at March 31, 2008 and December 31, 2007, respectively) $ 97,400,425 $ 86,543,576 Cash and cash equivalents 572,426 1,086,449 Interest and other receivables 2,149 4,473 Investments in transit 3,275,000 1,550,000 Total assets $ 101,250,000 $ 89,184,498 LIABILITIES AND NET ASSETS Liabilities Commissions payable $ 7,471 $ 10,403 Management, incentive and administrative fees payable 287,417 210,921 Membership redemptions payable 122,340 778,097 Capital contributions received in advance of admission date 3,736,060 2,211,825 Total liabilities 4,153,288 3,211,246 Net assets 97,096,712 85,973,252 Total liabilities and net assets $ 101,250,000 $ 89,184,498 Return to Table of Contents -1- Aspen Diversified Fund LLC Statements of Operations For the three For the three months ended months ended March 31, 2008 March 31, 2007 (Unaudited) (Audited) Investment income Realized and unrealized gains (loss) on investments Realized gain on investments $ 792,846 $ 45,519 Unrealized gain (loss) on investments 7,444,004 (1,605,562 ) Net realized and unrealized gain (loss) on investments 8,236,850 (1,560,043 ) Interest income 17,396 14,864 Total net investment income (loss) 8,254,246 (1,545,179 ) Operating expenses Management and incentive fees 935,593 187,766 Administrative fees 150,848 96,067 Bank fees 1,911 1,687 Trailing commissions 21,141 9,916 Total operating expenses 1,109,493 295,436 NET INCREASE (DECREASE) IN NET ASSETS RESULTING FROM OPERATIONS $ 7,144,753 $ (1,840,615 ) Return to Table of Contents -2- Aspen Diversified Fund LLC Statements of Changes in Net Assets For the three For the three months ended months ended March 31, 2008 March 31, 2007 (Unaudited) (Audited) Net assets at beginning of period $ 85,973,252 $ 53,322,618 Capital contributions 11,222,783 11,538,195 Redemptions (7,244,076 ) (461,247 ) Net increase (decrease) from operations 7,144,753 (1,840,615 ) Net assets at end of period $ 97,096,712 $ 62,558,951 Return to Table of Contents -3- Aspen Diversified Fund LLC Statements of Cash Flows For the three For the three months ended months ended March 31, 2008 March 31, 2007 (Unaudited) (Audited) CASH FLOWS FROM OPERATING ACTIVITIES Net increase (decrease) in net assets resulting from operations $ 7,144,753 $ (1,840,615 ) Adjustments to reconcile ‘net increase (decrease) in net assets resulting from operations’ to cash used in operating activities: Increase in investments in investment funds (8,620,000 ) (15,150,273 ) Redemptions from investments in investment funds 6,000,000 4,546,273 Net realized gains from investments (792,846 ) -0- Increase (decrease) in unrealized gains (losses) (7,444,004 ) 1,560,043 Decrease in interest receivable 2,324 5,338 Increase in investments in transit (1,725,000 ) (876,000 ) (Decrease) increase in commissions payable (2,932 ) 7,637 Increase (decrease) in fees payable 76,496 (15,308 ) NET CASH USED IN OPERATING ACTIVITIES (5,361,209 ) (11,762,905 ) CASH FLOWS FROM FINANCING ACTIVITIES Capital contributions received from members 12,747,019 12,079,115 Membership redemptions (7,899,833 ) (885,305 ) NET CASH PROVIDED BY FINANCING ACTIVITIES 4,847,186 11,193,810 NET (DECREASE) IN CASH AND CASH EQUIVALENTS (514,023 ) (569,095 ) Cash and cash equivalents at beginning of period 1,086,449 885,921 CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 572,426 $ 316,826 SUPPLEMENTAL DISCLOSURE OF NONCASH INVESTING AND FINANCING ACTIVITIES: At March 31, 2008 and 2007, the Company had membership redemptions payable of $122,340 and $324,925, respectively. Return to Table of Contents -4- Aspen Diversified Fund LLC Notes to Financial Statements NOTE A – DESCRIPTION OF BUSINESS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Aspen Diversified Fund LLC (the “Fund”) is a Delaware limited liability company that seeks to provide its investors with a rate of return not generally correlated with traditional investments. The Fund allocates its assets among multiple investment managers by investing in investment funds that are traded by the managers. These investment funds engage in the trading of futures contracts, forwards and other commodity interests. The following accounting policies are presented to assist the reader in understanding the Fund’s financial statements: The accompanying unaudited financial statements of the Fund have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting only of normal recurring adjustments) considered necessary for a fair statement of the financial condition and operations of the Fund for the period presented have been included. The following is a description of the more significant of those policies that the Fund follows in preparing its financial statements. Investments in Investment Funds:Investments in investment funds are valued at fair value, which is measured based on the Fund’s proportionate interest in the net assets of the respective investment funds, and is determined from financial data provided by the investment funds. All of the financial instruments held by the investment funds are reported at fair value. Because of the inherent uncertainty of valuation, values of positions stated at fair value may differ significantly from what may actually be realized upon sale or disposition. Investments without a ready market are valued by the fund managers based upon available financial data, market conditions and comparable valuations for similar investments with a ready market. Net Income from Investments in Investment Funds:Net income from investments in investment funds includes any realized gains and losses, unrealized gains and losses, and other expenses that are directly attributable to the Fund’s investments in investment funds. Income earned and expenses incurred by the investment funds are passed through to the Fund based on its percentage ownership in each respective fund. Investment transactions are recorded on their trade date. Income Taxes:No provision for income taxes has been made in the accompanying financial statements as all items of the Fund’s income, loss, deduction, and credit are passed through to, and taken into account by, the Fund’s members on their own income tax returns. The primary difference between financial statement income and taxable income relates to certain gains and losses that are not immediately realized for income tax purposes. Cash and Cash Equivalents:For purposes of reporting cash flows, the Fund considers demand deposits and all unrestricted, highly liquid investments with original maturities of three months or less, which can be readily converted to cash on demand, without penalty, to be cash equivalents. At March 31, 2008, cash on deposit included approximately $470,000 in excess of federally insured limits. Effective January 1, 2008, the Fund adopted the requirements of Statements of Financial Accounting Standards No. 157 (“SFAS 157”), “Fair Value Measurements.” SFAS 157 defines fair value as the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the reporting date. As such, the Fund has begun to classify its investments into Level 1, which refers to securities traded in an active market, Level 2, which refers to securities not traded in an active market but for which observable market inputs are readily available to determine the fair value, and Level 3, which refers to securities not traded in an active market and for which no significant observable market inputs are available. The Fund has determined that the fair value of investments as a result of the adoption of this new standard on January 1, 2008 has not resulted in material changes to the fair values at March 31, 2008. Return to Table of Contents -5- Estimates:The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. NOTE B – INVESTMENTS IN INVESTMENT FUNDS At March 31, 2008 and during the three-months then ended investments in investment funds and net investment income consisted of the following: 1st Qtr., 2008 Net Investment 3/31/2008 3/31/2008 % of Fund’s Income Cost Basis Fair Value Net Assets APM Hedged Global Commodity Fund, LDC $ 967,851 $ 10,100,980 $ 12,711,700 13.09% Aspect US Fund LLC 1,063,537 10,838,000 13,048,353 13.44% CFM Discus Fund LTD 102,855 4,545,519 4,998,740 5.15% FORT Global Contrarian, LP 1,095,050 9,041,596 10,488,714 10.80% Global Commodity Systematic LP 320,966 2,530,000 3,155,659 3.25% Grinhan Diversified Fund (U.S.), LP 1 944,998 11,608,000 14,207,157 14.63% HFR MF Diversified Select Master Trust 1,814,712 14,450,000 19,148,845 19.72% Man-AHL Diversified II LP 957,447 7,734,200 9,899,229 10.20% Welton Global Capital Markets Fund, Ltd. 969,434 7,713,000 9,742,028 10.03% TOTAL $ 8,236,850 78,561,295 $ 97,400,425 100.31% Other assets, less liabilities (303,713 ) (0.31% ) Net assets $ 97,096,712 100.00% 1Effective April 21, 2008, Grinham Diversified Fund (U.S.), LP changed its name to Boronia Diversified Fund (U.S.), L.P. At March 31, 2008 the fair value measurements were as follows: Quoted Prices Significant Other Significant in Active Markets Observable Inputs Unobservable Inputs (Level 1) (Level 2) (Level 3) Investments in investment funds $ -0- $ 97,400,425 $ -0- Return to Table of Contents -6- At December 31, 2007 and during the three-months ended March 31, 2007, investments in investment funds and net investment income (loss) consisted of the following: 1st Qtr., 2007 Net Investment 12/31/2007 12/31/2007 % of Fund’s Income Cost Basis Fair Value Net Assets APM Hedged Global Commodity Fund, LDC $ (8,320 ) $ 6,900,980 $ 8,543,849 9.94% Aspect US Fund LLC (501,525 ) 10,838,000 11,984,816 13.94% CFM Discus Fund LP (23,642 ) -0- -0- 0.00% CFM Discus Fund LTD -0- 4,545,519 4,895,885 5.70% FORT Global Contrarian, LP 382,385 14,248,751 15,393,664 17.91% Global Commodity Systematic LP -0- 1,780,000 2,084,694 2.42% Grinhan Diversified Fund (U.S.), LP 17,604 10,008,000 11,662,159 13.56% HFR MF Diversified Select Master Trust (836,614 ) 13,450,000 16,334,133 19.00% Man-AHL Diversified II LP (238,066 ) 5,664,200 6,871,782 7.99% Welton Global Capital Markets Fund, Ltd. (351,865 ) 7,713,000 8,772,594 10.20% TOTAL $ (1,560,043 ) 75,148,450 $ 86,543,576 100.66% Other assets, less liabilities (570,324 ) (0.66% ) Net assets $ 85,973,252 100.00% The investment objectives and policies for the investment funds are as follows: Investment Fund Investment Objective Redemptions Permitted APM Hedged Global Commodity Fund, LDC Fixed Income Specialists Quarterly Aspect US Fund LLC Diversified Long-Term Trend Follower Monthly CFM Discus Fund LTD Diversified Short-Term Trend Follower Monthly FORT Global Contrarian, LP Contra-Trend Monthly Global Commodity Systematic LP (A-2 Units) Physical Commodity Specialists Monthly Global Commodity Systematic LP (B-2 Units) Physical Commodity Specialists Annually Grinham Diversified Fund (U.S.), LP Diversified Short-Term Trend Follower Monthly HFR MF Diversified Select Master Trust Diversified Long-Term Trend Follower Monthly Man-AHL Diversified II LP Diversified Long-Term Trend Follower Monthly Welton Global Capital Markets Fund, Ltd. Diversified Long-Term Trend Follower Monthly Furthermore, certain of the investment funds include restrictions as to the minimum amount of time that an investor must remain invested in the investment fund, and certain of the investment funds include restrictions on the total amount of annual redemptions that can be made by an investor. Management is required to disclose any investments that exceed 5% of the Fund’s capital at year end. Information is not available to determine if an individual investment held by any of these investment funds exceeded 5% of the Fund’s capital at March 31, 2008 and December 31, 2007. At March 31, 2008 and December 31, 2007, the Fund had remitted $3,275,000 and $1,550,000, respectively, to investment funds that will not be credited to its respective capital accounts until the first day of the following month. These amounts have been recorded as investments in transit. NOTE C – NET ASSETS The Fund maintains separate capital accounts for its members. Net profits and losses are allocated to the members in proportion to their respective capital accounts. Return to Table of Contents -7- Each member may withdraw all or any portion of his capital account as of the end of each calendar month, provided that the withdrawing member gives at least 10 days prior written notice. The Fund admits members only on the first day of each month. At March 31, 2008 and December 31, 2007, the Fund had received capital contributions of $3,736,060 and $2,211,825, respectively that were credited to the member’s capital accounts on the first day of the following month. These amounts have been recorded as capital contributions received in advance of admission date. The Fund may be dissolved at any time by the determination of the managing member to dissolve and liquidate the Fund. NOTE D – RELATED PARTY TRANSACTIONS The Fund pays various monthly fees to the managing member, Aspen Partners, Ltd., which vary depending upon the unit class. The annual fee percentages by unit class are as follows: Class A Units Class B Units Class E Units Management fees 1.00% 1.00% 0.00% Incentive fees 10.00% 10.00% 0.00% Administrative fees 0.65% 0.65% 0.65% The incentive fees are equal to the applicable percentage of the new investment profits earned monthly by series over the high water mark, as defined. During the three months ended March 31, 2008 and 2007, the Fund recognized management and incentive fee expenses of $935,593 and $187,766, respectively. During the three months ended March 31, 2008 and 2007, the Fund recognized expenses of $150,848 and $96,067, respectively, related to the administrative fee. At March 31, 2008 and December 31, 2007, accounts payable consisted of $287,417 and $210,921, respectively, related to management fees, incentive fees and administrative fees. NOTE E – FINANCIAL HIGHLIGHTS Financial highlights were as follows for the quarter ended March 31, 2008: Per unit activity: Class A Units Class B Units Class E Units Beginning net unit value at December 31, 2007 $ 112.32 $ 120.70 $ 125.61 Net income from investments in investment funds 10.49 11.27 11.76 Interest income 0.02 0.02 0.02 Total investment income 10.51 11.29 11.78 Management & incentive fees (1.42 ) (1.57 ) -0- Administrative fees (0.19 ) (0.20 ) (0.22 ) Other expenses (0.59 ) -0- -0- Total operating expenses (2.20 ) (1.77 ) (0.22 ) Ending unit value at March 31, 2008 $ 120.63 $ 130.22 $ 137.17 These amounts were calculated based on the weighted average of monthly units outstanding by class. Return to Table of Contents -8- Class A Units Class B Units Class E Units Net investment income 8.72% 8.76% 8.76% Operating expenses and management fees (1.84% ) (1.38% ) (0.16% ) Net income 6.88% 7.38% 8.60% Total return 7.40% 7.89% 9.20% The portfolio turnover rate for the quarter ended March 31, 2008 was 6.49%. Financial highlights were as follows for the quarter ended March 31, 2007: Per unit activity: Class A Units Class B Units Class E Units Beginning net unit value at December 31, 2006 $ 105.21 $ 111.05 $ 113.39 Net loss from investments in investment funds (2.50 ) (2.66 ) (2.73 ) Interest income 0.03 0.03 0.03 Total investment loss (2.47 ) (2.63 ) (2.70 ) Management & incentive fees (0.46 ) (0.51 ) -0- Administrative fees (0.17 ) (0.18 ) (0.19 ) Other expenses (0.53 ) -0- -0- Total operating expenses (1.17 ) (0.69 ) (0.19 ) Ending unit value at March 31, 2007 $ 101.57 $ 107.73 $ 110.50 These amounts were calculated based on the weighted average of monthly units outstanding by class. Class A Units Class B Units Class E Units Net investment loss (3.03% ) (2.81% ) (2.37% ) Operating expenses (1.14% ) (0.63% ) (0.17% ) Net loss (4.17% ) (3.44% ) (2.54% ) Total return (3.47% ) (2.99% ) (2.55% ) The portfolio turnover rate for the quarter ended March 31, 2007 was 0.00%. Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations. Liquidity.There are no known demands, commitments, events or uncertainties that will result in or are reasonably likely to result in the Registrant’s liquidity increasing or decreasing in any material way. The Investee Pools that the Registrant invests in have varying liquidity opportunities ranging from monthly to annually. The Registrant maintains a limited cash position, but sufficient to cover current and anticipated liabilities including withdrawal requests by Members. Redemption requests could be delayed due to liquidity constraints of Investee Pools. Capital Resources.There are no material commitments for capital expenditures as of the end of the latest fiscal period outside the Fund’s normal operating expenditures. Capital invested in the Fund has increased as investors continue to purchase interests in the Fund. The Fund anticipates offering interests on a continuing basis, increasing the total capital available for investment. Results of Operations.The Fund is a collective investment pool. The net assets of the pool continue to increase as new interests are issued. Performance of the Fund may vary considerably from one period to the next. Results may also vary considerably when compared to results from the same period in previous years. Return to Table of Contents -9- Investee Pool performance during the quarter ending March 31, 2008 coupled with ongoing operating expenses resulted in a total return of 7.40% for Class A Units, a total return of 7.89% for Class B Units, and a total return of 9.20% of Class E Units. Comparative performance for the quarter ending March 31, 2007 resulted in a total return of (3.47%) for Class A Units, a total return of (2.99%) for Class B Units, and a total return of (2.55%) for Class E Units. Class A Units were first issued on August 1, 2006; Class B Units were first issued August 1, 2005; and Class E Units were first issued July 1, 2005. Differences in these results may be attributable to general market conditions and the differences in fee structures by class. The collective performance of the Investee Pools was positive during the three months ending March 31, 2008. Investee Pool performance coupled with ongoing operating expenses resulted in a net gain of 8.06% for the overall pool during the first three months of 2008 and a net loss of 3.06% for the overall pool during the first three months of 2007. Differences in these results may be attributable to general market conditions. Off-Balance Sheet Arrangements.Not applicable. Tabular Disclosure of Contractual Obligations.Not applicable. Item 3.Quantitative and Qualitative Disclosures about Market Risk. The Fund is a speculative commodity pool and is a “fund-of-funds” which invests in other commodity pools known as Investee Pools. The market sensitive instruments held by the Fund are acquired for speculative trading purposes, and all or a substantial amount of the Fund’s assets are subject to the risk of trading loss. Unlike an operating company, the risk of market sensitive instruments is integral, not incidental, to the Fund’s main line of business. Market movements result in frequent changes in the fair market value of the Fund’s holdings and, consequently, in its earnings and cash flow. The Fund’s market risk is directly influenced by the market risk inherent in the trading of market sensitive instruments traded by Investee Pools. Holdings by Investee Pools are influenced by a wide variety of factors, including the level and volatility of exchange rates, interest rates, equity price levels, the market value of financial instruments and contracts, the diversification effects among the Investee Pools’ open positions and the liquidity of the markets in which they trade. Investee Pools in which the Fund invests rapidly acquire and liquidate both long and short positions in a wide range of different markets. Consequently, it is not possible to predict how a particular future market scenario will affect performance, and the Fund’s past performance is not indicative of its future results. See Form 10-K “Item 1A. Risk Factors” for a discussion of trading and non-trading risk factors applicable to the Fund and Investee Pools. Value at Risk is a measure of the maximum amount which the Fund could reasonably be expected to lose in a given market sector. The exposure by Investee Pools to various market sectors is not transparent to the Fund and therefore, it is not possible to calculate the Value at Risk in any particular market sector. The Value at Risk exposure of the Fund with any given Investee Pool is the amount of capital invested with that Investee Pool, as set forth below. March 31, 2008 Fair Value of Market Risk Sensitive Instruments Fair Value % of Total APM Hedged Global Commodity Fund, LDC $ 12,711,700 13.05% Aspect US Fund LLC 13,048,353 13.40% CFM Discus Fund LTD 4,998,740 5.13% FORT Global Contrarian, LP 10,488,714 10.77% Global Commodity Systematic LP 3,155,659 3.24% Grinham Diversified Fund (U.S.), LP 14,207,157 14.59% HFR MF Diversified Select Master Trust 19,148,845 19.66% Man-AHL Diversified II LP 9,899,229 10.16% Welton Global Capital Markets Fund, Ltd. 9,742,028 10.00% TOTAL $ 97,400,425 100.00% Return to Table of Contents -10- The quantitative disclosures above regarding the Fund’s market risk exposures contain “forward-looking statements” within the meaning of the safe harbor from civil liability provided for such statements by the Private Securities Litigation Reform Act of 1995 (set forth in Section 21E of the Securities Exchange Act of 1934). All quantitative disclosures in this section are deemed to be forward-looking statements for purposes of the safe harbor, except for statements of historical fact. Each Investee Pool establishes restrictions regarding when the Fund may withdraw its interests in the Investee Pool. A summary of the frequency of withdrawal opportunities is set forth below: Withdrawal Opportunities of Investee Pools Withdrawals Permitted APM Hedged Global Commodity Fund, LDC Quarterly Aspect US Fund LLC Monthly CFM Discus Fund LTD Monthly FORT Global Contrarian LP Monthly Global Commodity Systematic LP (A-2 Units) Monthly Global Commodity Systematic LP (B-2 Units) Annually Grinham Diversified Fund (U.S.), LP Monthly HFR MF Diversified Select Master Trust Monthly Man-AHL Diversified II LP Monthly Welton Global Capital Markets Fund, Ltd. Monthly Item 4.Controls and Procedures. Evaluation of Disclosure Controls and Procedures.The Managing Partner and the Chief Compliance Officer of the Fund’s Managing Member have evaluated the effectiveness of the design and operation of the Fund’s disclosure controls and procedures. These controls and procedures are designed to ensure that the Fund records, processes, and summarizes the information required to be disclosed in the reports submitted to the Securities and Exchange Commission in a timely and effective manner. Based upon this evaluation they concluded that, as of March 31, 2008, the Fund’s disclosure controls were effective. Changes in Internal Control over Financial Reporting.There have been no changes in the Fund's internal control over financial reporting in the three months ended March 31, 2008 that have materially affected or are reasonably likely to materially affect the Fund's internal control over financial reporting. PART II – OTHER INFORMATION Item 1.Legal Proceedings. The Managing Member is not aware of any material legal proceedings threatened or pending to which the registrant is a party or of which any of the registrant’s property is subject. Item 1A.Risk Factors. There have been no material changes from the risk factors previously disclosed in response to Item 1A to Part 1 of the registrant’s Form 10-K for the year ended December 31, 2007. Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. From January 1, 2008 through March 31, 2008, a total of 54,919.58 Units were sold for the aggregate net subscription amount of $6,849,825. Units were only sold to "accredited investors" as that term is defined in Regulation D of the Securities Act of 1933, as amended (the "Securities Act"). Details of the sale of these interests are as follows: Return to Table of Contents -11- Date of Sale Class of Units Subscription Amount Number of Units Price Per Unit 01/01/2008 Class A $ 517,100 4,603.79 $112.32 01/01/2008 Class B 1,634,725 13,544.20 $120.70 01/01/2008 Class E 35,000 278.63 $125.61 02/01/2008 Class B 2,587,017 20,677.61 $125.11 03/01/2008 Class A 155,000 1,265.80 $122.45 03/01/2008 Class B 1,900,900 14,404.95 $131.96 03/01/2008 Class E 20,083 144.60 $138.89 $ 6,849,825 54,919.58 (b) Underwriters and Other Purchasers. The Units were not publicly offered. Units were sold only to accredited investors. (c) Consideration. All Units of the Fund were sold for cash as indicated by the Subscription Amount in the table above. (d) Exemption from Registration Claimed. The interests were sold pursuant to Rule 506 of Regulation D and the sales were exempt from registration under the Securities Act of 1933. (e) Terms of Conversion or Exercise. Not applicable. (f) Use of Proceeds. The proceeds from the sale of interests will be utilized by the Fund to invest in Investee Pools which engage in trading of futures, forward contracts, commodity interests and option contracts on the foregoing. The Fund's Investee Pools and Portfolio Managers may trade in as many as thirty to over fifty markets in the six following sectors: currencies, precious and industrial metals, debt instruments, stock indices, agricultural commodities, and energy. The Managing Member estimates that 90% or more of the Fund's assets with Investee Pools or Portfolio Managers, including the assets used to satisfy margin and collateral requirements, indirectly will be invested in U.S. Treasury bills or notes or other CFTC-authorized investments or held in bank or bank money market accounts. All interest earned on Fund assets directly invested in interest bearing investments will accrue to the Fund. The balance of the Fund's assets will be held in cash in the Fund's bank accounts and will be used to maintain liquidity to pay Fund expenses. The Fund will make no loans, whether by direct loan, commercial paper purchase or other form of loan, to the Managing Member, any affiliate or employee of the Managing Member or any other party, and will not invest in equity securities without prior notice to Members. The Managing Member will not commingle the property of the Fund with the property of any other person or entity. Item 3.Defaults Upon Senior Securities. None. Item 4.Submission of Matters to a Vote of Security Holders. None. Return to Table of Contents -12- Item 5.Other Information. None. Item 6.Exhibits. 3.1 Certificate of Formation of Aspen Diversified Fund LLC, dated April 7, 2005, incorporated by reference herein, previously filed as an exhibit to the registrant’s Form 10-K filed on April 17, 2008. 3.2 Limited Liability Company Agreement of Aspen Diversified Fund LLC, incorporated by reference herein, previously filed as an exhibit to the registrant’s Form 10 filed on August 6, 2007 31.1 Certification of the Managing Partner of the Managing Member Pursuant to Rule 13A-14(a) and Rule 15D-14(a), of the Securities Exchange Act, as amended. 31.2 Certification of the Chief Compliance Officer of the Managing Member Pursuant to Rule 13A-14(a) and Rule 15D-14(a), of the Securities Exchange Act, as amended. 32.1 Certification of the Managing Partner of the Managing Member Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 32.2 Certification of the Chief Compliance Officer of the Managing Member Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated:April 15, 2008 Aspen Diversified Fund LLC By: Aspen Partners, Ltd., Managing Member /s/ Adam Langley Adam Langley Chief Compliance Officer Return to Table of Contents -13-
